Citation Nr: 1015190	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and KM


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned, via video-conference.  A transcript 
of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
a January 2010 VA MRI report.  See 38 C.F.R. § 20.1304 
(2009).  The Board notes that the Veteran did not explicitly 
waive agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  However, as this evidence presents 
findings that are essentially duplicative of findings in the 
claims file as of the last adjudication of the claim by the 
RO, the Board may properly consider such evidence in 
rendering its decision.


FINDING OF FACT

The medical evidence of record does not demonstrate a current 
right elbow disability.


CONCLUSION OF LAW

A right elbow disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in February 2007, prior to the initial 
unfavorable AOJ decision issued in November 2007.  

The Board observes that the pre-adjudicatory VCAA notice 
informed the Veteran of the type of evidence necessary to 
establish service connection, what is considered new and 
material evidence, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  This letter also informed him of 
the evidence necessary to substantiate disability ratings and 
effective dates. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records and the report of an October 2007 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim. 

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  In this 
case, the Board finds that a current VA examination to 
determine whether the Veteran has a right elbow disorder that 
is a result of his military service is not necessary to 
decide his claim.  The treatment evidence associated with the 
claims file, dated as recently as January 2010 shows that the 
Veteran does not have a disorder of the right elbow.  Without 
evidence of a current diagnosis of a cancer-related 
disability, the Board finds that a VA examination is not 
necessary.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the Veteran's service connection claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he has a right elbow disability as 
a result of an injury to that elbow in service.  Therefore, 
the Veteran contends that service connection is warranted for 
a right elbow disorder. 

Service treatment records reflect that the Veteran sustained 
an injury to the right elbow in August 1988, diagnosed as a 
medial collateral ligament strain, for which was put on 
profile for four weeks.  X-rays showed no bony abnormalities. 

Nevertheless, the post-service treatment evidence does not 
demonstrate that the Veteran has a current disability of the 
right elbow.  At an October 2007 VA examination, the Veteran 
complained snapping and locking in the right elbow.  Range of 
motion was to 80 degrees flexion, 0 degrees extension, and 80 
degrees internal and external rotation.  The examiner found 
not tenderness or instability and stated that grip was 
strong.  The diagnosis was normal right elbow. 

Additionally, the Veteran submitted a January 2010 VA MRI 
that revealed a small amount of effusion in the elbow joint, 
but otherwise the elbow was normal.  Effusion is a symptom 
and does not alone indicate any particular disorder of the 
right elbow joint.  There is no other post-service medical 
evidence of record relevant to this claim.  Therefore, the 
Board must conclude that the Veteran does not have a current 
diagnosed disability of the right elbow.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board acknowledges the Veteran's statements and lay 
statements of KM as to the severity of the in-service injury 
and his current symptoms.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The severity of the in-service injury is immaterial 
if a current disability is not established.  In this regard, 
the Veteran may discuss his perceived pain, stiffness, and 
functional impairment, but such evidence does not constitute 
a diagnosis of a disability associated with those symptoms.  
Additionally, KM testified that she is a registered nurse, 
but even so, her testimony only reflects generally observable 
symptoms such as hearing the Veteran's elbow snap.  
Therefore, there is no competent evidence of a diagnosed 
right elbow disability, and the criteria for service 
connection have not been met.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a right elbow disorder.  Therefore, 
his claim must be denied.


ORDER

Service connection for a right elbow disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


